UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4520


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARC A. BLIZZARD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:07-cr-00367-RLW-1)


Submitted:    January 30, 2009              Decided:   February 25, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary K. Martin,       Hopewell, Virginia, for Appellant. Chuck
Rosenberg, United     States Attorney, Angela Mastandrea-Miller,
Assistant United      States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Following     a    guilty       plea,   Marc   A.   Blizzard     was

convicted of possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2006), and possession with

intent to distribute cocaine and marijuana, in violation of 21

U.S.C. § 841 (2006).        The district court sentenced Blizzard to

151 months in prison.         Blizzard appeals, contending that the

district court erred by denying his motion to suppress evidence

because the search warrant was stale at its execution.                Finding

no error, we affirm.

          Blizzard argues the search warrant was stale because

the facts alleged in the affidavit in support of the warrant did

not provide a basis to believe evidence of criminal activity

would be found on the premises at the time of the warrant’s

execution.      Blizzard further contends that the police did not

justify an eight-day delay in executing the warrant.

          This court reviews a district court’s disposition of a

motion to suppress de novo.       United States v. Hurwitz, 459 F.3d
463, 470 (4th Cir. 2006).        “A valid search warrant may issue

only upon allegations of ‘facts so closely related to the time

of the issue of the warrant as to justify a finding of probable

cause at that time.’”       United States v. McCall, 740 F.2d 1331,

1335-36 (4th Cir. 1984) (quoting Sgro v. United States, 287 U.S.
206,   210-11    (1932)).     Stale   search      warrants    arise   in   two

                                      2
situations: (1) the government waited an extended period of time

between    the       information   provided         and   the     execution      of   the

warrant; and (2) the information supporting the search warrant

was too old to provide “present” probable cause.                            McCall, 740
F.2d at 1336.

            When a defendant challenges a warrant due to a delay

between the warrant’s issuance and its execution, a court “must

decide whether a valid warrant became invalid due to the lapse

of time.”     Id.      The central question for the evaluating court to

determine is whether the facts alleged in the warrant provided

probable cause to believe that evidence of a crime was located

on the premises, at the time of the search.                      Id.   In determining

staleness,       a     court   must       consider        “all     the      facts     and

circumstances of the case,” such as the nature of the alleged

criminal activity, the duration of the activity, and the nature

of the property to be seized.               United States v. Farmer, 370 F.3d
435, 439 (4th Cir. 2004).

             The warrant here authorized police to seize evidence

of   narcotics       distribution,    a     crime    often      part   of   an   ongoing

enterprise rather than an isolated incident.                      See, e.g., United

States v. Alvarez, 358 F.3d 1194, 1204 (9th Cir. 2004) (holding

that information from one to three years before the issuance of

the warrant did not render the warrant stale because the case

involved    an   longstanding        drug       conspiracy);      United     States    v.

                                            3
Rhynes, 196 F.2d 207, 234 (4th Cir. 1999), vacated in part on

other    grounds,        218 F.3d 310        (4th      Cir.    2000),       (holding          the

warrant was not stale where the evidence sought pertained to

drug    trafficking).           The    ongoing           nature      of    the       crime,       the

location to be searched, and the recency of the information in

the warrant suggested that probable cause was not diminished

solely by the passage of eight days between the issuance of the

warrant     and    its     execution.             See       Farmer, 370 F.3d      at     439

(upholding a warrant for a counterfeit clothing operation in

part due to the extended nature of the operation).                                     Thus, the

district court did not err in denying the motion to suppress.

             Blizzard      additionally              argues    that    the       delay       in   the

warrant’s       execution      was    unreasonable.                 Blizzard         relies       upon

United States v. Wilson, 491 F.2d 724 (6th Cir. 1974), for the

proposition that an unreasonable delay mandates suppression of

the    evidence     discovered        during          the    execution          of   the     search

warrant.        The issue in Wilson hinged upon the wording of a

previous version of Rule 41 of the Federal Rules of Criminal

Procedure,      which     provided         that      the    search     warrant         should      be

executed    “forthwith.”             Id.    at       724.      By    the    time       the    Sixth

Circuit Court of Appeals considered Wilson, the rule had been

amended to omit the “forthwith” requirement, leading the court

itself     to     note    “this      case    has        little      precedential           value.”



                                                 4
Wilson, 491 F.2d   at    725.   Therefore,    we   conclude     that   the

reasoning in Wilson does not affect the outcome in this case.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented    in   the    materials

before    the    court   and   argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       5